10

|

Case 2:18-cv-01041-JLR Document 13-1 Filed 06/26/19 Page 1 of 2

United States District Judge Honorable James L. Robart

 

12

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SEATTLE
TINA MARIE RIGGAN, Case No.: 2:18-cv-01041
Plaintiff,

)
PROPGSER ORDER
7 3
)
)
)
)

 

Commissioner of Social Security,
Defendant

 

 

 

Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412, and Plaintiff's EAJA petition, it is hereby ordered that EAJA attorney’s fees of

PROPOSED ORDER - 1 THA WIN, ATTORNEY

606 Maynard Avenue South, Suite 201
CParTrTrS HA GRina

 

 
Case 2:18-cv-01041-JLR Document 13-1 Filed 06/26/19 Page 2 of 2

$6474.39, shall be awarded to Plaintiff pursuant to Astrue v, Ratliff, 130 S.Ct. 2521 (2010). Ifit

    

 

 

 

 

 

 

 

 

1
2 |lis determined that Plaintiff's EAJA fees are not subject to any offset atlowed under the
3 || Department of the Treasury’s Offset Program, then the check for BAJA fees shall be made ~
4] payable to Tha Win, based upon Plaintiff's assignment of these amounts to Plaintiffs attorney.
2 |! Any check for EAJA fees shall be mailed to Plaintiff's counsel, Tha Win, at 606 Maynard Ave.
8.4) South, Suite 201, Seattle, WA 98104 ee
ge ‘
we
8 || Dated this 4."]_ day of June 2019.
9 |
. eg
ap _ UNITED STATES JUDGE -
12 { 7
Presented by;
ee
_. || By:
14 |! Tha Win Attorney #23217
15 606 Maynard Avenue South»
Suite 201
16 {| Seattle, WA 98104
Telephone: (206) 903-0289
17 || Fax: (206) 720-9710
E-mail: thawinlaw@yahoo.com
1s || Attorney for Plaintiff
19
. t
. a oO” | : ‘hen cE i
a1
22
23
24
25
PROPOSED ORDER - 2 | THA WIN, ATTORNEY

606 Maynard Avenue South, Suite 201
SPRATT Wn GRind

 

 
